UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WALEED SAID BN SAID ZAID,
         Petitioner,
                v.                                            Civil Action No. 05-1646 (JDB)
 BARACK OBAMA, et al.,
         Respondents.


                                             ORDER

        Respondents in this case have produced a declassified factual return. See Case

Management Order (Dec. 22, 2008) at § I.A (dkt. ent. #96). According to respondents, the

declassified return may be shared only with the petitioner himself in light of its "protected"

status. At present, then, petitioner's counsel may not share the declassified return with other

individuals -- for example, experts or other witnesses -- who may need to review it in pre-hearing

preparations. Respondents appear to have recognized the difficulty with this position and they

have represented that they are reevaluating it. Accordingly, it is hereby ORDERED that

respondents shall provide a status report, in writing and by not later than March 11, 2009,

updating the Court with regard to their position on this matter.

        SO ORDERED.


                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date:     March 4, 2009